456 U.S. 955
102 S. Ct. 2028
72 L. Ed. 2d 479
Leon G. GRANT, petitioner,v.WASHINGTON PUBLIC EMPLOYMENT RELATIONS COMMISSION, et al
No. 81-1666
Supreme Court of the United States
May 3, 1982

1
On petition for writ of certiorari to the Supreme Court of Washington.  The petition for writ of certiorari is granted.  The judgment is vacated and the case is remanded to the Supreme Court of Washington for further consideration in light of Larson v. Valente, 456 U.S. 228, 102 S. Ct. 1673, 72 L. Ed. 2d 33 (1982).


2
Opinion after remand, 99 Wash.2d 815, 664 P.2d 1227.